﻿Allow me to begin by congratulating you most warmly on your election to the presidency of the General Assembly of the United Nations in this session. Your election reflects the confidence that the international community places in you, and is a tribute to your country Malta We are very confident that under your wise guidance the General Assembly in its current session will achieve positive results aimed at the reinforcement of international co-operation and understanding among peoples. We wish you all the best in your endeavours.
Allow me also to express the deep gratitude of the delegation of Sudan to your predecessor. His Excellency General Joseph Garba, a dedicated son of Africa, who has shown considerable wisdom and skill in his stewardship of the forty-fourth session of the General Assembly.
We should also like to renew our thanks and appreciation to Mr. Javier Peres de Cuellar, the Secretary-General of the United Nations, for Ms incessant efforts aimed at strengthening international peace and security, indeed, for the dignity and well-being of mankind.
It is, indeed, most gratifying for us to see an independent Namibia as a Member of the United Nations, following a hard and protracted struggle on the part of its people and a solid international backing which finally made its independence possible. We have no doubt that young Namibia will contribute actively to the work of our Organisation. We also welcome the Principality of Liechtenstein, the latest Member of the United Nations.
We also wish to express a very special welcome to our brethren in Yemen on the occasion of Yemen's unity into one strong sovereign State. We trust that this great achievement by our brothers will reflect positively in all endeavours of the international community and organisations. 
Within the same framework, we should like to welcome the forthcoming unification of Germany. My country has recently witnessed a series of festivities on the occasion of the first anniversary of the Revolution for National Salvation, a revolution which, since its inception, has shown unwavering determination to offer the people of Sudan an opportunity to rise above all their sectarian and tribal differences, which wore exacerbated by the previous regime. The people of Sudan are now free to choose the political system which best suits them without any pressure or diktat.
The Revolution for National Salvation has been logical in that it made peace its first priority. Peace is the necessary prelude to the improvement of Sudan's conditions and preparing it to play its natural role on the regional and international levels.
Having decided not to address any issue without the full participation of the people of the country, the Revolution has convened a Conference of National Dialogue on the issues of peace in the country. All national forces participated in that Conference, and were able to make recommendations on the ways and means of consolidating the country's unity, power sharing, the distribution of wealth and the relationship between religion and the State within the framework of a federal system wherein citizenship will be the basis of belonging to a unified Sudan.
The State has adopted the recommendations of the Conference, in which the peoples of both the north and the south participated, and, without any attendant, formulated upon that basis a programme for negotiations. Not surprisingly, the rebel movement accepted the programme as a workable basis for negotiation in the meeting that took place in Nairobi in December 1989 between representatives of the Government and the rebel movement. Several National Dialogue Conferences followed one another on such issues &s the economy, diplomacy, information, social development, women and the problems of education, including the issue of illiteracy. Other conferences addressed the problems of the most vulnerable groups of the population, including the problems of displaced persons, refugees, childhood and motherhood, h wider political conference is now addressing the issue of democracy. The aim is to come up with a democratic formula of full popular participation that would enable the people to exercise democratic rule without tutelage. The Revolution has taken it upon itself to ensure the human, political, social and economic rights of the people in line with the dictates of all religions and the norms embodied in the international covenants on human rights and democracy.
All this has been taking place within the framework of Sudan's culture and heritage. Our civilisation has led us towards an openness to the cultures and identities of others in order to forge a common human civilisation. Recognising that human dignity cannot be realised without securing all the requirements of such dignity, the Revolution has become aware that economics is the central factor among those components. Therefore, we have made the restructuring of the national economy a first priority, the objective being to secure and liberalise all sectors of the economy with full popular participation. Development of human resources has also become the basis for comprehensive development.
Towards that end, the Revolution has adopted a three-year programme of economic salvation. It has also promulgated a new law on investment. A number of Arab and foreign development partners have been invited to participate in reviewing the draft of that law before its promulgation, to ensure a feeling of security for their investments on their part.
Sudan's keenness to promote peace is not limited to its national borders. The yearning for peace has been extended to embrace relations with all our neighbours particularly in the Horn of Africa. This we have done in the context of a just, humane perspective, which respects good neighbourliness, and which is based on a strong foundation of durable peace, in order to allow the people of this region to unify their wills and endeavours to develop their region. This would only b· achieved by exploring the root causes of conflicts in the region in a collective manner in order to formulate feasible solutions. I am, therefore, pleased to say that Sudan has received a very positive response from all the leaders of the sub-region, we have also been encouraged by those friends who are keen to achieve peace and security in the sub-region. I am confident that the member countries of the Inter-Governmental Authority on Drought and Development (IGADD) will pursue their collective efforts to achieve peace and development for all their people. 
There is no doubt that the acceleration of economic co-operation between the countries of the region, with the support of our friends, will have a positive impact on the prospects of durable peace in the region.
The successive indicators of international détente, especially over the past two years, have given rise to real hope and created opportunities in all the areas of international development, especially in the developing countries and more particularly in the least developed countries. This will naturally narrow the present gap between the North and the South. An outstanding landmark in that direction has been the guest for the reduction of arms and armaments expenditures The Middle East witnessed an easing of tension when the guns of Iraq-Iran were silenced and successful negotiations were initiated by our brethren in Iraq to reach a final solution to that war in order to eliminate all its after-effects In accordance with international legality and respect for the Charter, as well as the relevant resolutions of the Security Council. By doing this, Iraq served the cause of peace. However, there is now cause for concern. War threatens once again and the presence of foreign fleets in the Gulf is a grave development that warrants such concern, both on our part and on the part of all those who are interested in peace and who foresee the devastating consequences that may arise from shifting the conflict from the search for peaceful solutions in an Arab framework to a confrontation whose consequences cannot be predicted.
Sudan's position on this grave situation is the following. First, efforts must be pursued towards the achievement of a peaceful solution to the present conflict between Iraq and Kuwait within an Arab Muslin from work that would lead to the elimination of the root causes of their differences.
Secondly, Sudan is fully committed to the principles of international law and legality, the Charter of the United Nations and the charters of the League of Arab States and the Organisation of African Unity (OAU). Sudan has clearly and emphatically reiterated this commitment at every Arab Meeting that has been held on the Iraq-Kuwait crisis. Sudan's main concern is to avert a devastating war in the region and to spare the Kuwaiti people further suffering and enable them to resume their natural place in both Arab and international communities. On more than one occasion, we have affirmed our commitment to the Security Council resolutions on this crisis. I now reaffirm that commitment.
Thirdly, Sudan wishes to express its deep regret that this should have happened between two Arab sister States. We also realise that this complex situation has developed into an imminent threat to Arab national security. This threat, as we have often said, is the intensive foreign military presence in the region, that is a prelude to the imposition of a new security order. That new security order will not take into account the requirements of national Arab security. It will be aimed at safeguarding the interests of foreign States in the region without any regard for the security of the countries of the region. It will impose upon the region a pattern of peace that cannot be compatible with the aspirations of the Palestinian people to exercise their inalienable rights, including their right to self-determination and the establishment of an independent State in their homeland, Palestine.
Fourthly, in the light of the preceding three points, Sudan has taken initiatives, including visits by the Chairman of the Revolutionary Command Council for National Salvation to several Arab States with the object of closing ranks and the determination to contain the crisis within an Arab framework and prevent the penetration of foreign forces into our region, we wish to reaffirm our strong desire to achieve peace and security for our brethren, the people of Kuwait. Furthermore, we are completely convinced that an approach of military confrontation will not solve the problem. We are equally convinced that it runs counter to all international norms and humanitarian principles to impose a complete blockade against Iraq, and thus deprive Iraqis of food and medicine.
Fifthly, we continue to believe that this is an Arab problem and that as such it should be contained within an Arab framework. The possibilities of an Arab solution are still available despite the difficulties created by an imposed foreign intervention in the region.
Fro, this rostrum we call for giving that Arab solution a further chance to achieve a durable settlement that could be made possible through peaceful negotiation and would thus avert the threat of war in the region and spare humanity the consequences of a devastating military confrontation.
We should all strive with a unified will to achieve lasting peace in the Gulf region. We should also silence the drums of war which some are so intent on beating.
We continue to believe that responsibility for resolving this crisis is, of necessity, collective. Mo single State or group of States has the right to take it upon itself to implement Security Council resolutions with its arsenals and infantry, marine and air forces, without such forces being part of a peace-keeping force established by the Security Council pursuant to Articles 41, 42 and 43 of Chapter VII of the Charter. Any action outside those articles would amount to an extremely dangerous precedent.
We appreciate the concern shown by international economic and financial organisations and a number of States with regard to the negative economic impact of the Gulf crisis especially on the non-oil producing States, and the least developed countries. We also appreciate the readiness shown by those States and organisations to mitigate the negative impact of the crisis brought about by the rise in oil prices and the resultant increase in the prices of manufactured goods and production inputs have direct affect the life and development processes of a great number of nations at a time when they need to accelerate their development efforts. 
We look forward to seeing this objective point of view translated into a program, of action and into inflows of resources to the developing nations. We also hope that it will be included in the resolutions that will be adopted at this session of the General Assembly.
The international community is still confronted with a number of issues of great importance. We should face up to them with practical measures and a strong united political will. The explosive situation in the Middle East continues to be neglected and marginalised. Some States have made their first concern the defence of Israel. Some permanent members of the Security Council use their right of veto in a way incompatible with the principles of international law and the provisions of our Charter.
Four consecutive sessions of the General Assembly have passed while the Palestinian intifidah has been escalating, and every day the Palestinian people heroically prove their firm steadfastness and determination to regain their full and inalienable rights. Adherence to international instruments on human rights and the rights of nations requires the international community to respect that struggle against occupation, injustice and oppression that trample all international and human norms. 
This regrettable situation makes it imperative for the international community, represented in this Assembly, to take a clear position against the increasing waves of Jewish Migrants fro, the Soviet Union and other countries and their settlement in the occupied Arab territories. We affirm our support for the id,, of placing the occupied Arab territories under direct international trusteeship to safeguard the Palestine, of the Palestinian people in the Palestinian territories, to preserve their integrity, safeguard their inalienable rights and protect then from oppressive Israeli practices, which have gone far beyond all reasonable limits.
The people of Sudan, along with all the other peoples of the African continent, follow with keen interest the first victories of the people of South Africa. We welcome the release from prison of the great freedom fighter Nelson Mandela and others. We also welcome the unbanning of anti-apartheid organisations including the African National Congress of South Africa and the Pan Africanist congress of Azania. On the question of political and economic sanctions, Sudan calls on the international community to keep the sanctions in place against the racist regime until such time as apartheid has been completely dismantled and a free, democratic and non-racial South Africa has emerged.
One of the most important pending problems before the international community concerns the conclusion of a comprehensive nuclear-test-ban treaty. My delegation regrets that the international community has failed thus far to adopt measures that would strengthen the security of non-nuclear States or guarantee that nuclear weapons will not be used against them by those who do possess such weapons.
Conventional weapons continue to develop both in the terms of quantity and of destructiveness. They still find their way to the markets of arms developing countries. We have not yet succeeded in realising the clear relationship between disarmament and development. 
It seems to us that that role of the United Nations is being marginalized  in the field of disarmament. Multilateral negotiations have not been accorded the importance they merit.
0n the economic level, we have not yet succeeded in implementing the major programme of action for the 1980s in favour of the least developed countries. International co-operation for the eradication of poverty in the developing countries continues to be an unattained dream. The influx of refugees contains to grow into the host countries including Sudan. We cannot ignore the heavy burden Imposed on our country by that influx of refugees, who are pouring across our eastern and western borders. The spectre of drought and the continued conflicts in neighbouring countries will generate new waves of refugees. We, therefore, call on the international community to shoulder its responsibilities in support of Sudan in this important human domain in the light of the fact that the Sudanese people are offering all they can without asking for gratitude. The fact is that the Sudan shoulders some 70 per cent of the cost of sheltering refugees in spite all its difficult economic and social circumstances.
The international community is still unable to combat the growing scourge of narcotic drugs in many communities throughout the world, while most developing countries continue to quake at the dangers posed by poverty, hunger and disease.
Problems arising from the deterioration of the environment continue to be a source of serious concern. This should lead to greater international co-operation on reaching new goals commensurate with the gravity of the dangers arising from that deterioration.
We have repeatedly affirmed that the development of the developing countries is first and foremost the responsibility of those countries. We have held to that commitment, but we continue to believe that international support is necessary in the process of development and of raising the standard of living in those countries. 
We in Sudan harm accepted that the responsibility for alleviating the suffering of our people is ours and have considered every possible option to deal with the economic crisis we face. This has resulted in the formulation of a three-year programme for economic salvation aired at restructuring the Sudanese economy through the revitalisation of all economic sectors, the rationalisation of the use of disposable resources, the achievement of social balance ,and the alleviation of the suffering of the poorer segments of the population. We can achieve those objectives by: more emphasis on development in the agricultural sector with a view to the achievement of self-sufficiency in food and in agro-industry in general, the encouragement of an export drive through a liberalisation process, the elimination of bureaucratic impediments, and the mobilisation of all available domestic and foreign resources to increase production and improve efficiency.
All this can be achieved only if we eliminate obstacles to investment and encourage the private sector to make a positive contribution to national development. Nor can such efforts bear fruit without a favourable international economic environment in which the international community accepts its responsibility vis-à-vis the elimination of all the difficulties which stand in the way of growth and development in the developing countries.
The debt problems remain an ongoing problem of both debtors and creditors, Debtors are over burdened by a debt service problem which hampers their development and loads to complete and utter poverty. Creditors, on the other hand, are no longer able to recover their loans,
In our country, the debt burden has reached the point where it threatens the entire structure of our economy. No have adopted various measure, aimed at mitigating the chronic deficit in our balance of payments. Among those measures is the limiting of our imports to the extent necessary for development, the 
encouragement of exports in order to increase our export earnings and the reduction of public expenditures even though such cuts will have adverse effects which our people will have to suffer. However, those measures are not sufficient by themselves and cannot lead to an overall solution to the crisis. We hope the international community will face up to its responsibilities and increase its participation in the efforts aimed at resolving this problem, and thus match the earnestness of our policies and the firmness of the measures we have taken despite their heavy burden they will impose on our people. The problem is too serious to be left solely to the international financial institutions. In saying this, I am voicing a joint African position on the problem of indebtedness, a problem, which have clearly become a grave crisis that threatens the prospects of development and the very life of the developing nations. 
We appreciate the encouraging initiatives of some donor countries, toward reduction of the debt burden. We hope that this spirit will inspire the hole international community to follow their example, so that we can put an end to this problem which is a great obstacle to economic and social growth in our countries.  
An effective solution for such a severe problem requires a positive response and genuine action to encourage a sufficient flow of resources and expertise to the developing countries, in order to expand their absorptive capacities and accelerate their development. Resolving the problem further requires that action be taken to improve the terms of trade in the international arena and open additional outlets for the exports of developing countries by removing restrictions on their foreign trade.
All of the foregoing is required to adjust the balance of power and the terms of trade in favour of the developing countries and also to bridge the current development gap between the North and the South. There is no need to elaborate on the expected positive results from all these factors, that is, the achievement of balance in international development and the ensuing international stability and security.
The effects of all those problems I have just referred to will reflect harshly and bitterly on children, particularly in developing countries. In relation to the question of indebtedness, for example, son, children will pay the price of never seeing the light of life, others will suffer from poverty and preventable diseases because their poor families cannot afford vaccines and medication. At this crucial time, it is a sign of hope and optimism that the World Summit for Children has been convened here at the United Nations. This summit meeting indicates that the international community, represented by the political leaders of all countries, is still capable of making a humanitarian gesture in the interest of a new and prosperous future for children. The summit’s declaration, plan of action and political commitment represents a historic humanitarian lead that can be put to effect only by the will and determination of the international community collectively and every country individually to implement those two important international instruments. I should like to declare Sudan's firm commitment to strive, on its own and in co-operation with others, to put children first in every casa.
Sudan, while it continues to face severe economic and social problems, like many other developing countries, also suffered a number of natural and environmental disasters over the past few years. It still feels the effects of those calamities.
Natural disasters and the war waged by the rebel movement in the southern part of my country have taken their toll on our food supplies, which depend to a great extent on uncontrollable climatic conditions. In the two preceding agricultural seasons, the rainfall was below the normal average. At present, signs of drought which are beginning to appear in the northern part of our country, threaten to create food shortages and therefore increase our apprehension. The situation in the neighbouring countries is no better and, therefore, we fear that there may be a new influx of refugees into Sudan in the near future. It is also possible that a one of our food nay find its way into neighbouring countries. Mindful of all this, we expeditiously requested the expertise of the Food and Agriculture Organisation of the United Nations in order to determine scientifically the food position in our country for the coming year.
Sudan is proud to be the initiator of an unprecedented initiative which is indicative of its concern for all its citizens in all circumstances, be it in times of war or in times of peace. That initiative baa allowed for the first time in recorded history the smooth flow of food and Medicine to citizens in the areas of military operations through a number of safe-passage corridors, in pursuance of Sudan's desire to protect all its citizens regardless of location or attitude.
All those efforts were undertaken within the framework of Operation life-line Sudan, for which we extend our appreciation to the international community represented by the United Nations, its Secretary-General and his senior relief assistants and the Executive Director of the United Nations Children's Fund who was assigned the duty of supervising that successful operation, which stands as an example of the huge capabilities of international humanitarian co-operation. We laud the role of the international community, which became a partner with Sudan in that historic operation. We look forward to more positive international co-operation in support of phase 2 of Operation Life-Line Sudan, which relates to rehabilitation and construction in the light of the resolution of the United Nations General Assembly in that regard.
We have discussed sincerely the international and regional problems of concern to Sudan and the international community. We have also dealt with the problems, hopes and aspirations of Sudan with frankness and sincerity, so that all these issues may figure in the deliberations and resolutions of this session. We have come here to reaffirm our unwavering confidence in the United Nations and in international co-operation for the achievement of a more just and prosperous future for all.
We should like to assure all Members of the Assembly of the firm commitment of Sudan to remain an active participant in international co-operation and in the enhancement of efforts towards the achievement of world peace and human development. 
